Citation Nr: 0823125	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-41 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left knee disability, 
to include as secondary to service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In June 2005, the RO found that service connection was 
warranted for traumatic arthritis of the right knee with loss 
of motion with an evaluation of 10 percent effective December 
2004.  However, it denied the veteran's request for service 
connection for degenerative arthritis of the left knee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for his left knee 
disability, secondary to service-connected residuals of a 
right knee injury.  (See Statement in Support of Claim, 
December 2004).  He states that his service-connected right 
knee disability has worsened and that he now has arthritis in 
his left knee secondary to this condition.  Additionally, the 
veteran avers that there was error in the June 2006 RO rating 
decision because the VA examiner did not specifically provide 
an opinion as to whether the veteran's left knee disorder was 
secondary to his service-connected right knee disability.  
(See Statement of Accredited Representation in Appealed Case, 
January 2006).  In a May 2005 opinion, the VA examiner noted 
that x-rays of both knees revealed mild arthritis, right 
knee.  His diagnoses were "(1) residual postop injury, right 
knee with arthritis," and "(2) residual postop 
meniscectomy, left knee."  He concluded that "[a]ny 
relationship of his left knee, since he had a separate 
cartilage tear to his right knee condition, is speculative."  
Although the examiner opined that any such relationship is 
speculative, his reason for so stating is unclear.

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  Thus, as per 38 C.F.R. § 
3.159(c)(4), the Board finds that a clearer medical opinion 
is needed to determine whether the veteran's degenerative 
arthritis of the left knee is caused or aggravated by his 
service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and likely etiology of his left 
knee disorder.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  As to 
any left knee disorder found on 
examination or chronically shown in the 
clinical records, the examiner should be 
asked to indicate whether it is at least 
as likely as not (i.e., whether there is 
at least a 50 percent probability) that 
such disorder is related to service, or is 
caused or aggravated (permanent worsening 
as opposed to temporary flare-ups or 
increase in symptoms) by the veteran's 
service-connected right knee disability.  
Any and all opinions must be accompanied 
by a complete rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




